


PLEDGE AND SECURITY AGREEMENT


THIS PLEDGE AND SECURITY AGREEMENT (as it may be amended, restated, supplemented
or otherwise modified from time to time, this “Security Agreement”) is entered
into as of December 17, 2015 by and among EXACTECH, INC., a Florida corporation
(the "Borrower"), ALTIVA, LLC, a Delaware limited liability company ("Altiva"),
BRIGHTON PARTNERS, LLC, a Florida limited liability company ("Brighton"),
EXACTECH U.S., INC., a Florida corporation ("Exactech US"), EXACTECH
INTERNATIONAL, LLC, a Florida corporation ("Exactech International"), and any
additional entities which become parties to this Security Agreement by executing
a Security Agreement Supplement hereto in substantially the form of Annex I
hereto (such additional entities, together with the Borrower, Altiva, Brighton,
Exactech US and Exactech International, each a “Grantor”, and collectively, the
“Grantors”), and JPMorgan Chase Bank, N.A., in its capacity as administrative
agent (the “Administrative Agent”) for the lenders party to the Credit Agreement
referred to below.


PRELIMINARY STATEMENT


The Borrower, each other Grantor as a Loan Guarantor, the Administrative Agent
and the Lenders are entering into a Credit Agreement dated as of December 17,
2015 (as it may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”). Each Grantor is entering into this
Security Agreement in order to induce the Lenders to enter into and extend
credit to the Borrower under the Credit Agreement and to secure the Secured
Obligations that it (other than the Borrower) has agreed to guarantee pursuant
to Article X of the Credit Agreement.


ACCORDINGLY, the Grantors and the Administrative Agent, on behalf of the Secured
Parties, hereby agree as follows:


ARTICLE I
DEFINITIONS


1.1.    Terms Defined in Credit Agreement. All capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement.


1.2.    Terms Defined in UCC. Terms defined in the UCC which are not otherwise
defined in this Security Agreement are used herein as defined in the UCC.


1.3.    Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the first paragraph hereof and in
the Preliminary Statement, the following terms shall have the following
meanings:


“Accounts” shall have the meaning set forth in Article 9 of the UCC.


“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.




“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.


“Closing Date” means the Effective Date (as defined in the Credit Agreement).


“Collateral” shall have the meaning set forth in Article II.


“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance reasonably satisfactory to the Administrative Agent, between
the Administrative Agent and any third party (including any bailee, consignee,
customs broker, or other similar Person) in possession of any Collateral or any
landlord of any

1



--------------------------------------------------------------------------------




real property where any Collateral is located, as such landlord waiver or other
agreement may be amended, restated, supplemented or otherwise modified from time
to time.


“Commercial Tort Claims” means the commercial tort claims as defined in Article
9 of the UCC, including each commercial tort claim specifically described on
Exhibit I.


“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.


“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.


“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.


“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among any Loan Party, a
banking institution holding such Loan Party’s funds, and the Administrative
Agent with respect to collection and control of all deposits and balances held
in a deposit account maintained by such Loan Party with such banking
institution.


“Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC.


“Documents” shall have the meaning set forth in Article 9 of the UCC.


“Equipment” shall have the meaning set forth in Article 9 of the UCC.


“Event of Default” means an event described in Section 5.1.


“Excluded Accounts” means any Deposit Accounts, securities accounts or similar
accounts owned by a Grantor that are (a) zero balance accounts, (b) payroll
accounts, (c) withholding and trust accounts, (d) escrow accounts (to the extent
maintained exclusively by the Borrower and its Subsidiaries for the purpose of
establishing or maintaining escrow amounts for third parties), (e) employee
benefit accounts, (f) 401(k) accounts, (g) pension fund accounts, (h) tax
withholding accounts (to the extent maintained by the Borrower and its
Subsidiaries exclusively for the purposes of maintaining or holding tax
withholding amounts payable to applicable governmental authorities), and (i) any
other Deposit Accounts, securities accounts or similar accounts of the Grantors
(other than any Deposit Accounts, securities accounts or similar accounts of the
Grantors held with the Administrative Agent or any Lender) which do not at any
time have cash, investment property, or other amounts, including Cash
Equivalents, on deposit therein in excess of $100,000, individually, or $500,000
in the aggregate for all such accounts.


“Excluded Collateral” means the following: (a) fee owned real property and
leasehold interests in real property; (b) motor vehicles and other assets, in
each instance, in which perfection of a security interest requires notation on
certificate of title, (c) immaterial letter of credit rights (other than those
constituting support obligations as to other Collateral), (d) pledges and
security interests prohibited by applicable Requirements of Law, (e) any lease,
license or other agreement or any property subject to a purchase money security
interest or similar agreement to the extent that a grant of a security interest
therein would require a consent not obtained or violate or invalidate such
lease, license or agreement or purchase money arrangement or create a right of
termination in favor of any other party thereto, but only so long as the
restrictions in any such agreement continue to provide for such consent,
violation or invalidation or create such right of termination, (f) any
"intent-to-use'' trademark applications prior to the filing of a ''Statement of
Use" or "Amendment to Allege Use" with respect thereto, (g) those assets as to
which the Administrative Agent and

2



--------------------------------------------------------------------------------




Borrower agree that the cost of obtaining such a security interest or perfection
thereof are excessive in relation to the benefit to the Lenders of the security
to be afforded thereby, (h) any governmental licenses or state or local
franchises, charters and authorizations, to the extent security interests in
such licenses, franchises, charters or authorizations are prohibited and
restricted thereby, (i) assets to the extent a security interest in such assets
would result in material adverse tax consequences as a result of the operation
of Section 956 of the Internal Revenue Code, (j) all Excluded Equity, (k) all
Excluded Accounts described in clauses (b) through (h) of the definition
thereof, (l) those assets located outside of the United States, if creating a
security interest in such assets requires any action under the law of any
non-U.S. jurisdiction and (x) other exceptions mutually agreed to by the
Administrative Agent and Borrower provided, however, “Excluded Collateral” shall
not include any proceeds, products, substitutions or replacements of Excluded
Collateral (unless such proceeds, products, substitutions or replacements would
otherwise constitute Excluded Collateral).


“Excluded Equity” means any Equity Interests of any Foreign Subsidiary other
than up to 65% of the issued and outstanding Equity Interests entitled to vote
and 100% of the issued and outstanding Equity Interests not entitled to vote
(within the meaning of Treas., Reg. Section 1.956-2(c)(2)) in each First Tier
Foreign Subsidiary directly owned by the Borrower or any Domestic Subsidiary.


“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.


“General Intangibles” shall have the meaning set forth in Article 9 of the UCC.


“Goods” shall have the meaning set forth in Article 9 of the UCC.


“Information Certificate” means each Information Certificate (including all
schedules thereto), dated as of the date hereof, executed by the Grantors, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.


“Instruments” shall have the meaning set forth in Article 9 of the UCC.


“Inventory” shall have the meaning set forth in Article 9 of the UCC.


“Investment Property” shall have the meaning set forth in Article 9 of the UCC.


“Lenders” means the lenders party to the Credit Agreement and their successors
and assigns.


“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.


“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.


“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof; (e)
all rights to sue for past, present, and future infringements thereof; and (f)
all rights corresponding to any of the foregoing throughout the world.



3



--------------------------------------------------------------------------------




“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors to the extent constituting Collateral, whether or not
physically delivered to the Administrative Agent pursuant to this Security
Agreement; provided, that Pledged Collateral shall not include any Excluded
Equity.


“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money which are General
Intangibles or which are otherwise included as Collateral.


“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.


“Secured Parties” shall have the meaning set forth in the Credit Agreement.


“Security” shall have the meaning set forth in Article 8 of the UCC.


“Security Agreement Supplement” shall mean any Security Agreement Supplement to
this Security Agreement in substantially the form of Annex I hereto executed by
an entity that becomes a Grantor under this Security Agreement after the date
hereof.


“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantors shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral, any right to
receive an Equity Interest constituting Collateral and any right to receive
earnings, in which the Grantors now have or hereafter acquire any right, issued
by an issuer of such Equity Interest.


“Supporting Obligations” shall have the meaning set forth in Article 9 of the
UCC.


“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.


“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Administrative Agent’s or any other
Secured Party’s Lien on any Collateral.


The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.


ARTICLE II
GRANT OF SECURITY INTEREST


Each Grantor hereby pledges, assigns and grants to the Administrative Agent, on
behalf of and for the ratable benefit of the Secured Parties, a security
interest in all of its right, title and interest in, to and under all personal
property and other assets of such Grantor, whether now owned by or owing to, or
hereafter acquired by or arising in favor of such Grantor (including under any
trade name or derivations thereof), and whether owned or consigned by or to, or
leased from or to, such Grantor, and regardless of where located (all of which
will be collectively referred to as the “Collateral”), including:


(i)all Accounts;

4



--------------------------------------------------------------------------------




(ii)all Chattel Paper;
(iii)all Copyrights, Patents and Trademarks;
(iv)
all Documents;

(v)
all Equipment;

(vi)
all General Intangibles;

(vii)
all Goods;

(viii)
all Instruments;

(ix)
all Inventory;

(x)
all Investment Property;

(xi)
all cash or cash equivalents;

(xii)
all letters of credit, Letter-of-Credit Rights and Supporting Obligations;

(xiii)
all Deposit Accounts with any bank or other financial institution;

(xiv)
all Commercial Tort Claims; and

(xv)
all accessions to, substitutions for and replacements, proceeds (including Stock
Rights), insurance proceeds and products of the foregoing, together with all
books and records, customer lists, credit files, computer files, programs,
printouts and other computer materials and records related thereto and any
General Intangibles at any time evidencing or relating to any of the foregoing;



to secure the prompt and complete payment and performance of the Secured
Obligations. Notwithstanding the foregoing and for the avoidance of doubt, no
Lien or security interest is hereby granted on, and the Collateral shall not
include, any Excluded Collateral and to the extent that any Collateral becomes
Excluded Collateral after the Closing Date, the Lien granted hereunder will
automatically be deemed to have been released; provided that such Grantor shall
provide prior written notice thereof to the Administrative Agent.
Notwithstanding anything to the contrary set forth herein, no Grantor and no
Subsidiary of any Grantor shall be required to take any action under the law of
any non-U.S. jurisdiction to create or perfect a security interest in any assets
located outside the United States.


ARTICLE III
REPRESENTATIONS AND WARRANTIES


Each Grantor represents and warrants, and each Grantor that becomes a party to
this Security Agreement pursuant to the execution of a Security Agreement
Supplement represents and warrants (after giving effect to supplements, if any,
to each of the Exhibits hereto with respect to such Grantor as attached to such
Security Agreement Supplement), to the Administrative Agent and the Secured
Parties that:





1.Title, Authorization, Validity, Enforceability, Perfection and Priority. Such
Grantor has good and valid rights in or the power to transfer the Collateral and
title to the Collateral with respect to which it has purported to grant a
security interest hereunder, free and clear of all Liens except for Liens
permitted under Section 4.1(e), and has full power and authority to grant to the
Administrative Agent the security interest in the Collateral pursuant hereto.
The execution and delivery by such Grantor of this Security Agreement has been
duly authorized by proper corporate or limited liability company, as the case
may be, proceedings of such Grantor, and this Security Agreement constitutes a
legal valid and binding obligation of such Grantor and creates a security
interest which is enforceable against such Grantor in all Collateral it now owns
or hereafter acquires, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law. When financing statements have been filed in
the appropriate offices against

5



--------------------------------------------------------------------------------




such Grantor in the locations listed on Exhibit H, the Administrative Agent will
have a fully perfected first priority security interest in that Collateral of
such Grantor in which a security interest may be perfected by such filing,
subject only to Liens permitted under Section 4.1(e).


2.Type and Jurisdiction of Organization, Organizational and Identification
Numbers. The type of entity of such Grantor, its state of organization, the
organizational number issued to it by its state of organization and its federal
employer identification number are set forth on Exhibit A.


3.Principal Location. Such Grantor’s mailing address, which shall be its address
for notices and other communications provided for herein and the location of its
place of business (if it has only one) or its chief executive office (if it has
more than one place of business), are disclosed in Exhibit A.


4.Collateral Locations. As of the Closing Date, all of such Grantor’s locations
where Collateral (other than Inventory held at third party customer locations in
the ordinary course of business) is located are listed on Exhibit A. All of said
locations are owned by such Grantor except for locations (i) which are leased by
the Grantor as lessee and designated in Part VII(b) of Exhibit A and (ii) at
which Inventory is held in a public warehouse or is otherwise held by a bailee
or on consignment as designated in Part VII(c) of Exhibit A.


5.Deposit Accounts. As of the Closing Date, all of such Grantor’s Deposit
Accounts are listed on Exhibit B.


6.Exact Names. Such Grantor’s name in which it has executed this Security
Agreement is the exact name as it appears in such Grantor’s organizational
documents, as amended, as filed with such Grantor’s jurisdiction of
organization. Except as otherwise disclosed in the Information Certificate for
such Grantor, such Grantor has not, during the past five years, been known by or
used any other corporate or fictitious name, or been a party to any merger or
consolidation, or been a party to any acquisition.


7.Letter-of-Credit Rights and Chattel Paper. Exhibit C lists all
Letter-of-Credit Rights and Chattel Paper of such Grantor as of the Closing
Date. All action by such Grantor necessary or desirable to perfect the
Administrative Agent’s Lien on each item listed on Exhibit C (including the
delivery of all originals and the placement of a legend on all Chattel Paper as
required hereunder), in each case to the extent required under Section 4.4, has
been duly taken. Upon the taking of any such action, the Administrative Agent
will have a fully perfected (to the extent required under Section 4.4) first
priority security interest in the Collateral listed on Exhibit C, subject only
to Liens permitted under Section 4.1(e).


8.Accounts and Chattel Paper.


(a)The names of the obligors, amounts owing, due dates and other information
with respect to its Accounts and Chattel Paper are and will be correctly stated
(in all material respects) in all records of such Grantor relating thereto and
in all invoices with respect thereto furnished to the Administrative Agent by
such Grantor from time to time.


(b)With respect to its Accounts, (i) all Accounts represent bona fide sales of
Inventory or rendering of services to Account Debtors in the ordinary course of
such Grantor’s business and are not evidenced by a judgment, Instrument or
Chattel Paper; (ii) there are no setoffs, claims or disputes existing or
asserted with respect thereto and such Grantor has not made any agreement with
any Account Debtor for any extension of time for the payment thereof, any
compromise or settlement for less than the full amount thereof, any release of
any Account Debtor from liability therefor, or any deduction therefrom except
for any extension, compromise or settlement, release discount or allowance
allowed by such Grantor in the ordinary course of its business; (iii) to such
Grantor’s knowledge, there are no facts, events or occurrences which in any way
impair the validity or enforceability thereof or could reasonably be expected to
reduce the amount payable thereunder as shown on such Grantor’s books and
records and any invoices and statements with respect thereto;

6



--------------------------------------------------------------------------------




(iv) such Grantor has not received any notice of proceedings or actions which
are threatened or pending against any Account Debtor which might result in any
material adverse change in such Account Debtor’s financial condition; and (v)
such Grantor has no knowledge that any Account Debtor has become insolvent or is
generally unable to pay its debts as they become due.


(c)In addition, with respect to all of its Accounts, (i) the amounts shown on
all invoices and statements with respect thereto are actually and absolutely
owing to such Grantor as indicated thereon and are not in any way contingent,
and (ii) to such Grantor’s knowledge, all Account Debtors have the capacity to
contract.


9.Inventory. With respect to any of its Inventory (a) such Inventory (other than
Inventory in transit or out for repair or refurbishment in the ordinary course
of business) is located at one of such Grantor’s locations set forth on Exhibit
A or as permitted by Section 4.1(g), (b) no Inventory (other than Inventory in
transit or out for repair or refurbishment in the ordinary course of business)
is now, or shall at any time or times hereafter be stored at any other location
except as permitted by Section 4.1(g), (c) such Grantor has good, indefeasible
and merchantable title to such Inventory and such Inventory is not subject to
any Lien or security interest or Document whatsoever except for the security
interest granted to the Administrative Agent hereunder, for the benefit of the
Administrative Agent and Secured Parties, and Permitted Encumbrances, (d) such
Inventory is not subject to any licensing, patent, royalty, trademark, trade
name or copyright agreements with any third parties which would require any
consent of any third party upon sale or disposition of that Inventory or the
payment of any monies to any third party upon such sale or other disposition,
(e) such Inventory has been produced in accordance with the Federal Fair Labor
Standards Act of 1938, as amended, and all rules, regulations and orders
thereunder, and (f) the completion of manufacture, sale or other disposition of
such Inventory by the Administrative Agent following an Event of Default in
accordance with this Agreement shall not require the consent of any Person and
shall not constitute a breach or default under any contract or agreement to
which such Grantor is a party or to which such property is subject.


10.Intellectual Property. As of the Closing Date, such Grantor does not have any
interest in, or title to, any Patent, Trademark or Copyright except as set forth
in Exhibit D. This Security Agreement is effective to create a valid and
continuing Lien and, upon filing of appropriate financing statements in the
offices listed on Exhibit H and this Security Agreement with the United States
Copyright Office and the United States Patent and Trademark Office, as
applicable, fully perfected first priority security interests in favor of the
Administrative Agent on such Grantor’s federally registered Patents, Trademarks
and Copyrights, such perfected security interests are enforceable as such as
against any and all creditors of and purchasers from such Grantor; and all
action necessary or desirable to perfect the Administrative Agent’s Lien on such
Grantor’s federally registered Patents, Trademarks or Copyrights shall, to the
extent requested by the Administrative Agent, have been duly taken.


11.Filing Requirements. None of the Collateral owned by any Grantor is of a type
for which security interests or liens may be perfected by filing under any
federal statute except for Patents, Trademarks and Copyrights held by such
Grantor and described in Exhibit D.


12.No Financing Statements, Security Agreements. No financing statement or
security agreement describing all or any portion of the Collateral which has not
lapsed or been terminated (by a filing authorized by the secured party in
respect thereof) naming such Grantor as debtor has been filed or is of record in
any jurisdiction except for financing statements or security agreements (a)
naming the Administrative Agent on behalf of the Secured Parties as the secured
party and (b) in respect of other Liens permitted under Section 6.02 of the
Credit Agreement.


13.Pledged Collateral.


(a)Exhibit G sets forth a complete and accurate list of all of the Pledged
Collateral owned by such Grantor as of the Closing Date. Such Grantor is the
direct, sole beneficial owner and sole holder of

7



--------------------------------------------------------------------------------




record of the Pledged Collateral listed on Exhibit G as being owned by it, free
and clear of any Liens, except for any Liens permitted by Section 4.1(e). Such
Grantor further represents and warrants that (i) all Pledged Collateral owned by
it constituting an Equity Interest has been (to the extent such concepts are
relevant with respect to such Pledged Collateral) duly authorized, validly
issued, are fully paid and non-assessable, (ii) with respect to any certificates
delivered to the Administrative Agent representing an Equity Interest, either
such certificates are Securities as defined in Article 8 of the UCC as a result
of actions by the issuer or otherwise, or, if such certificates are not
Securities, such Grantor has so informed the Administrative Agent so that the
Administrative Agent may take steps to perfect its security interest therein as
a General Intangible, (iii) to the extent required by the Administrative Agent,
all such Pledged Collateral held by a securities intermediary is covered by a
control agreement among such Grantor, the securities intermediary and the
Administrative Agent pursuant to which the Administrative Agent has Control and
(iv) all Pledged Collateral which represents Indebtedness owed to such Grantor
has been duly authorized, authenticated or issued and delivered by the issuer of
such Indebtedness, is the legal, valid and binding obligation of such issuer
and, as of the Closing Date, such issuer is not in default thereunder.


(b)In addition, (i) none of the Pledged Collateral owned by it has been issued
or transferred in violation of the securities registration, securities
disclosure or similar laws of any jurisdiction to which such issuance or
transfer may be subject, (ii) no options, warrants, calls or commitments of any
character whatsoever (A) exist relating to such Pledged Collateral or (B)
obligate the issuer of any Equity Interest included in the Pledged Collateral to
issue additional Equity Interests, and (iii) no consent, approval,
authorization, or other action by, and no giving of notice or filing with, any
governmental authority or any other Person is required for the pledge by such
Grantor of such Pledged Collateral pursuant to this Security Agreement or for
the execution, delivery and performance of this Security Agreement by such
Grantor, or for the exercise by the Administrative Agent of the voting or other
rights provided for in this Security Agreement or for the remedies in respect of
the Pledged Collateral pursuant to this Security Agreement, except (x) as may be
required in connection with such disposition by laws affecting the offering and
sale of securities generally, (y) such as have been obtained or made and are in
full force and effect or (z) where the failure to do so, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.


(c)Except as set forth in Exhibit G, such Grantor owns 100% of the issued and
outstanding Equity Interests which constitute Pledged Collateral owned by it and
none of the Pledged Collateral which represents Indebtedness owed to such
Grantor is subordinated in right of payment to other Indebtedness (other than
the Loans) or subject to the terms of an indenture.


ARTICLE IV
COVENANTS


From the date of this Security Agreement and thereafter until this Security
Agreement is terminated pursuant to the terms hereof, each Grantor party hereto
as of the date hereof agrees, and from and after the effective date of any
Security Agreement Supplement applicable to any Grantor (and after giving effect
to supplements, if any, to each of the Exhibits hereto with respect to such
subsequent Grantor as attached to such Security Agreement Supplement) and
thereafter until this Security Agreement is terminated pursuant to the terms
hereof, each such additional Grantor agrees that:


4.1.    General.


(a)Collateral Records. Such Grantor will maintain complete and accurate books
and records with respect to the Collateral owned by it, and furnish to the
Administrative Agent with sufficient copies for each of the Lenders, such
reports relating to such Collateral as the Administrative Agent shall from time
to time reasonably request.


(b)Authorization to File Financing Statements; Ratification. Such Grantor hereby
authorizes the Administrative Agent to file, and if requested will deliver to
the Administrative Agent, all

8



--------------------------------------------------------------------------------




financing statements and other documents and take such other actions as may from
time to time be reasonably requested by the Administrative Agent in order to
maintain a first priority perfected security interest in and, if applicable,
Control of, the Collateral owned by such Grantor. Any financing statement filed
by the Administrative Agent may be filed in any filing office in any UCC
jurisdiction and may (i) indicate such Grantor’s Collateral (1) as all assets of
the Grantor or words of similar effect, regardless of whether any particular
asset comprised in the Collateral falls within the scope of Article 9 of the UCC
of such jurisdiction, or (2) by any other description which reasonably
approximates the description contained in this Security Agreement, and (ii)
contain any other information required by part 5 of Article 9 of the UCC for the
sufficiency or filing office acceptance of any financing statement or amendment,
including (A) whether such Grantor is an organization, the type of organization
and any organization identification number issued to such Grantor, and (B) in
the case of a financing statement filed as a fixture filing or indicating such
Grantor’s Collateral as as-extracted collateral or timber to be cut, a
sufficient description of real property to which the Collateral relates. Such
Grantor also agrees to furnish any such information described in the foregoing
sentence to the Administrative Agent promptly upon the reasonable request of the
Administrative Agent. Such Grantor also ratifies its authorization for the
Administrative Agent to have filed in any UCC jurisdiction any initial financing
statements or amendments thereto if filed prior to the date hereof.


(c)Further Assurances. Such Grantor will, if so reasonably requested by the
Administrative Agent, furnish to the Administrative Agent statements and
schedules further identifying and describing the Collateral owned by it and such
other reports and information in connection with its Collateral as the
Administrative Agent may reasonably request, all in such detail as the
Administrative Agent may reasonably request and to the extent reasonably
available to such Grantor. Such Grantor also agrees to take any and all actions
necessary to defend title to the Collateral against all persons and to defend
the security interest of the Administrative Agent in its Collateral and the
priority thereof against any Lien not expressly permitted hereunder.


(d)Disposition of Collateral. Such Grantor will not sell, lease or otherwise
dispose of the Collateral owned by it except for dispositions specifically
permitted pursuant to Section 6.05 of the Credit Agreement.


(e)Liens. Such Grantor will not create, incur, or suffer to exist any Lien on
the Collateral except (i) the security interest created by this Security
Agreement, and (ii) other Liens permitted under Section 6.02 of the Credit
Agreement.


(f)Other Financing Statements. Such Grantor will not authorize the filing of any
financing statement naming it as debtor covering all or any portion of the
Collateral owned by it, except for financing statements (i) naming the
Administrative Agent on behalf of the Secured Parties as the secured party, and
(ii) in respect of other Liens permitted under Section 6.02 of the Credit
Agreement. Such Grantor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement without the prior written consent of the Administrative
Agent, subject to such Grantor’s rights under Section 9-509(d)(2) of the UCC.


(g)Locations. Such Grantor will not (i) maintain any Collateral owned by it at
any location other than those locations listed on Exhibit A or disclosed to
Administrative Agent pursuant to clause (ii) of this Section or, with respect to
Inventory, at third party customer locations in the ordinary course of business,
(ii) otherwise change, or add to, such locations unless (x) no Event of Default
has occurred and is continuing and (y) the Administrative Agent shall have
received at least thirty (30) days’ prior written notice (or such shorter period
acceptable to the Administrative Agent in its sole discretion) of such change
and such Grantor will concurrently therewith use commercially reasonable efforts
to obtain a Collateral Access Agreement for each such location to the extent
required by Section 4.13), or (iii) change its principal place of business or
chief executive office from the location identified on Exhibit A, other than as
permitted by Section 4.15.



9



--------------------------------------------------------------------------------




(h)Compliance with Terms. Such Grantor will perform and comply in all material
respects with all obligations in respect of the Collateral owned by it and all
agreements to which it is a party or by which it is bound relating to such
Collateral.


4.2.    Receivables.


(a)Certain Agreements on Receivables. Such Grantor will not make or agree to
make any discount, credit, rebate or other reduction in the original amount
owing on a Receivable or accept in satisfaction of a Receivable less than the
original amount thereof, except that, so long as no Event of Default has
occurred and is continuing, such Grantor may take such actions in accordance
with its present policies and in the ordinary course of business.


(b)Collection of Receivables. Except as otherwise provided in this Security
Agreement, such Grantor will collect and enforce, at such Grantor’s sole
expense, all amounts due or hereafter due to such Grantor under the Receivables
owned by it in accordance with its present policies and in the ordinary course
of business.


(c)Delivery of Invoices. Such Grantor will deliver to the Administrative Agent
immediately upon its request after the occurrence and during the continuation of
an Event of Default duplicate invoices with respect to each Account owned by it
bearing such language of assignment as the Administrative Agent shall specify.


(d)Disclosure of Counterclaims on Receivables. If (i) any material discount,
credit or agreement to make a rebate or to otherwise reduce the amount owing on
any Receivable owned by such Grantor exists or (ii) if, to the knowledge of such
Grantor, any material dispute, setoff, claim, counterclaim or defense exists or
has been asserted or threatened (in writing) with respect to any such
Receivable, such Grantor will promptly disclose such fact to the Administrative
Agent in writing. Such Grantor shall promptly report each material credit
memorandum and each of the facts required to be disclosed to the Administrative
Agent in accordance with this Section 4.2(d) on the Borrowing Base Certificates
submitted by it.


(e)Electronic Chattel Paper. Such Grantor shall take all steps necessary to
grant the Administrative Agent Control of all electronic chattel paper with an
aggregate face value in excess of $250,000 in accordance with the UCC and all
“transferable records” as defined in each of the Uniform Electronic Transactions
Act and the Electronic Signatures in Global and National Commerce Act.


4.3.    Inventory and Equipment.


(a)Maintenance of Goods. Such Grantor will do all commercially reasonable things
necessary to maintain, preserve, protect and keep its Inventory and the
Equipment in good repair and working and saleable condition, except for damaged
or defective goods arising in the ordinary course of such Grantor’s business and
except for ordinary wear and tear in respect of the Equipment or Equipment no
longer used or useful in the ordinary course of such Grantor’s business.


(b)    Returned Inventory. In the event any Account Debtor returns Inventory to
such Grantor when an Event of Default exists, such Grantor, upon the request of
the Administrative Agent, shall, during the continuance of an Event of Default:
(i) hold the returned Inventory in trust for the Administrative Agent; (ii)
segregate all returned Inventory from all of its other property; (iii) dispose
of the returned Inventory solely according to the Administrative Agent’s written
instructions; and (iv) not issue any credits or allowances with respect thereto
without the Administrative Agent’s prior written consent. All returned Inventory
shall be subject to the Administrative Agent’s Liens thereon in accordance with
Article II.
(c)    Reserved.

10



--------------------------------------------------------------------------------




(d)    Equipment. Such Grantor shall not permit any Equipment to become a
fixture with respect to real property or to become an accession with respect to
other personal property with respect to which real or personal property the
Administrative Agent does not have a Lien. Such Grantor will not, without the
Administrative Agent’s prior written consent or other than in connection with a
disposition permitted under Section 6.05 of the Credit Agreement, alter or
remove any identifying symbol or number on any of such Grantor’s Equipment
constituting Collateral.


4.4.    Delivery of Instruments, Securities, Chattel Paper and Documents. Such
Grantor will (a) deliver to the Administrative Agent immediately upon execution
of this Security Agreement the originals of all Chattel Paper, Securities and
Instruments constituting Collateral owned by it (if any then exist) with an
aggregate face value in excess of $250,000, (b) hold in trust for the
Administrative Agent upon receipt and immediately thereafter deliver to the
Administrative Agent any such Chattel Paper, Securities and Instruments
constituting Collateral, (c) upon the Administrative Agent’s request, deliver to
the Administrative Agent (and thereafter hold in trust for the Administrative
Agent upon receipt and immediately deliver to the Administrative Agent) any
Document evidencing or constituting Collateral with an aggregate face value in
excess of $250,000.


4.5.    Uncertificated Pledged Collateral. Such Grantor will permit the
Administrative Agent from time to time to cause the appropriate issuers (and, if
held with a securities intermediary, such securities intermediary) of
uncertificated securities or other types of Pledged Collateral owned by it not
represented by certificates to mark their books and records with the numbers and
face amounts of all such uncertificated securities or other types of Pledged
Collateral not represented by certificates and all rollovers and replacements
therefor to reflect the Lien of the Administrative Agent granted pursuant to
this Security Agreement. With respect to any Pledged Collateral owned by it,
such Grantor will take any actions necessary to cause (a) the issuers of
uncertificated securities which are Pledged Collateral and (b) any securities
intermediary which is the holder of any such Pledged Collateral, to cause the
Administrative Agent to have and retain Control over such Pledged Collateral.
Without limiting the foregoing, such Grantor will, with respect to any such
Pledged Collateral with an aggregate book value in excess of $250,000 held with
a securities intermediary, use commercially reasonable efforts to cause such
securities intermediary to enter into a control agreement with the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent, giving the Administrative Agent Control.


4.6.    Pledged Collateral.


(a)Changes in Capital Structure of Issuers. Such Grantor will not (i) permit or
suffer any issuer of an Equity Interest constituting Pledged Collateral (to the
extent such Issuer is a Subsidiary of such Grantor or any other Grantor) owned
by it to dissolve, merge, liquidate, retire any of its Equity Interests or other
Instruments or Securities evidencing ownership, reduce its capital, sell or
encumber all or substantially all of its assets (except for Permitted
Encumbrances and other Liens granted under the Loan Documents and sales of
assets permitted pursuant to Section 4.1(d)) or merge or consolidate with any
other entity except as permitted under the Credit Agreement, or (ii) vote any
such Pledged Collateral in favor of any of the foregoing.


(b)Issuance of Additional Securities. Such Grantor will not permit or suffer the
issuer of an Equity Interest constituting Pledged Collateral (to the extent such
issuer is a Subsidiary of such Grantor or any other Grantor) owned by it to
issue additional Equity Interests, any right to receive the same or any right to
receive earnings, except to such Grantor.


(c)Registration of Pledged Collateral. Such Grantor will permit any registerable
Pledged Collateral owned by it to be registered in the name of the
Administrative Agent or its nominee at any time at the option of the Required
Lenders.


(d)Exercise of Rights in Pledged Collateral.


(i)    Without in any way limiting the foregoing and subject to clause (ii)
below, such Grantor shall have the right to exercise all voting rights or other
rights relating to the Pledged Collateral owned by it for all purposes not
inconsistent with this Security Agreement, the Credit Agreement or any other
Loan

11



--------------------------------------------------------------------------------




Document; provided however, that no vote or other right shall be exercised or
action taken which would have the effect of impairing the rights of the
Administrative Agent in respect of such Pledged Collateral.


(i)Such Grantor will permit the Administrative Agent or its nominee at any time
after the occurrence and during the continuance of an Event of Default, and such
Grantor’s receipt of one (1) Business Day’s prior written notice stating the
Administrative Agent’s or its nominee’s intention to exercise its rights and
remedies under Section 4.6(d) or Section 5.2, to exercise all voting rights or
other rights relating to the Pledged Collateral owned by it, including, without
limitation, exchange, subscription or any other rights, privileges, or options
pertaining to any Equity Interest or Investment Property constituting Pledged
Collateral as if it were the absolute owner thereof.


(ii)Such Grantor shall be entitled to collect and receive for its own use all
cash dividends and interest paid in respect of the Pledged Collateral owned by
it to the extent not in violation of the Credit Agreement; provided, that to the
extent any Excluded Payments are received in respect of any of the Pledged
Collateral owned by such Grantor, whenever paid or made, shall be delivered to
the Administrative Agent to hold as Pledged Collateral and shall, if received by
such Grantor, be received in trust for the benefit of the Administrative Agent,
be segregated from the other property or funds of such Grantor, and be forthwith
delivered to the Administrative Agent as Pledged Collateral in the same form as
so received (with any necessary endorsement). “Excluded Payments” shall mean (A)
dividends and interest paid or payable other than in cash in respect of such
Pledged Collateral, and instruments and other property received, receivable or
otherwise distributed in respect of, or in exchange for, any Pledged Collateral;
(B) dividends and other distributions paid or payable in cash in respect of such
Pledged Collateral in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in capital of an issuer; and (C) cash paid, payable or otherwise
distributed, in respect of principal of, or in redemption of, or in exchange
for, such Pledged Collateral.


(e)Interests in Limited Liability Companies and Limited Partnerships. Each
Grantor agrees that no ownership interests in a limited liability company or a
limited partnership which are included within the Collateral owned by such
Grantor shall at any time constitute a Security under Article 8 of the UCC of
the applicable jurisdiction. If any Equity Interest which is included within the
Collateral owned by such Grantor shall at any time constitute a Security or the
issuer of any such Equity Interest shall take any action to have such interests
treated as a Security, then such Grantor shall (i) ensure that such Security is
properly defined as such under Article 8 of the UCC of the applicable
jurisdiction, whether as a result of actions by the issuer thereof or otherwise,
and (ii) (x) promptly deliver all certificates or other documents constituting
such Security to the Administrative Agent or (y) use commercially reasonable
efforts to cause the issuer of such Security or the securities intermediary
relating to such Security to enter into a control agreement with the
Administrative Agent.


1.Intellectual Property.


(a)Such Grantor will use its reasonable best efforts to secure all consents and
approvals necessary or appropriate for the assignment to or benefit of the
Administrative Agent of any License held by such Grantor and to enforce the
security interests granted hereunder.


(b)Such Grantor shall notify the Administrative Agent immediately if it knows or
has reason to know that any application or registration relating to any Patent,
Trademark or Copyright (now or hereafter existing) may become abandoned or
dedicated, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court) regarding such Grantor’s ownership of any Patent, Trademark
or Copyright, its right to register the same, or to keep and maintain the same.



12



--------------------------------------------------------------------------------




(c)In no event shall such Grantor, either directly or through any agent,
employee, licensee or designee, file an application for the registration of any
Patent, Trademark or Copyright with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency
without providing the Administrative Agent written notice thereof within ten
(10) days of filing, and, upon request of the Administrative Agent, such Grantor
shall execute and deliver any and all security agreements as the Administrative
Agent may request to evidence the Administrative Agent’s first priority security
interest on such Patent, Trademark or Copyright, and the General Intangibles of
such Grantor relating thereto or represented thereby.


(d)Such Grantor shall take all actions necessary or reasonably requested by the
Administrative Agent to maintain and pursue each application, to obtain the
relevant registration and to maintain the registration of each of its Patents,
Trademarks and Copyrights (now or hereafter existing), including the filing of
applications for renewal, affidavits of use, affidavits of noncontestability and
opposition and interference and cancellation proceedings, unless such Grantor
shall reasonably determine that such Patent, Trademark or Copyright is not
material to the conduct of such Grantor’s business.


(e)Such Grantor shall, unless it shall reasonably determine that such Patent,
Trademark or Copyright is in no way material to the conduct of its business or
operations, promptly sue for infringement, misappropriation or dilution and to
recover any and all damages for such infringement, misappropriation or dilution,
and shall take such other actions as the Administrative Agent and such Grantor
agree are appropriate under the circumstances to protect such Patent, Trademark
or Copyright. In the event that such Grantor institutes suit because any of its
Patents, Trademarks or Copyrights constituting Collateral is infringed upon, or
misappropriated or diluted by a third party, such Grantor shall comply with
Section 4.8.


4.8    Commercial Tort Claims. Such Grantor shall promptly, and in any event
within five (5) Business Days after the same is acquired by it, notify the
Administrative Agent of any Commercial Tort Claim acquired by it in an amount in
excess of $250,000 and, upon the Administrative Agent’s request, such Grantor
shall enter into an amendment to this Security Agreement, substantially in the
form of Exhibit J hereto, granting to Administrative Agent a first priority
security interest in such Commercial Tort Claim.


4.9.    Letter-of-Credit Rights. If such Grantor is or becomes the beneficiary
of a letter of credit with a face amount in excess of $250,000, it shall
promptly, and in any event within five (5) Business Days after becoming a
beneficiary, notify the Administrative Agent thereof and shall use commercially
reasonable efforts to cause the issuer and/or confirmation bank to (i) consent
to the assignment of any Letter-of-Credit Rights to the Administrative Agent and
(ii) agree to direct all payments thereunder to a Deposit Account at the
Administrative Agent or subject to a Deposit Account Control Agreement for
application to the Secured Obligations, in accordance with Section 2.18 of the
Credit Agreement, all in form and substance reasonably satisfactory to the
Administrative Agent.


4.10.    Federal, State or Municipal Claims. Such Grantor will promptly notify
the Administrative Agent of any Collateral which constitutes a claim against the
United States government or any state or local government or any instrumentality
or agency thereof, the assignment of which claim is restricted by federal, state
or municipal law.


4.11.    No Interference. Such Grantor agrees that it will not interfere with
any right, power and remedy of the Administrative Agent provided for in this
Security Agreement or now or hereafter existing at law or in equity or by
statute or otherwise, or the exercise or beginning of the exercise by the
Administrative Agent of any one or more of such rights, powers or remedies.


4.12.    Insurance. (a)    In the event any Collateral is located in any area
that has been designated by the Federal Emergency Management Agency as a
“Special Flood Hazard Area”, such Grantor shall purchase and maintain flood
insurance on such Collateral (including any personal property which is located
on any real property leased by such Loan Party within a “Special Flood Hazard
Area”). The amount of flood insurance required by this Section shall at a
minimum comply with applicable law, including the Flood Disaster Protection Act
of 1973, as amended.



13



--------------------------------------------------------------------------------




    (b)    All insurance policies required hereunder and under Section 5.10 of
the Credit Agreement shall name the Administrative Agent (for the benefit of the
Administrative Agent and the Secured Parties) as an additional insured or as
lender’s loss payee, as applicable, and shall contain lender loss payable
clauses or mortgagee clauses, through endorsements in form and substance
reasonably satisfactory to the Administrative Agent, which provide that such
policy and lender loss payable or mortgagee clauses may be canceled, amended, or
terminated only upon at least thirty (30) days' prior written notice given to
the Administrative Agent. During the continuance of an Event of Default, all
proceeds received by such Grantor pursuant to such insurance policies with
respect to any Collateral shall be paid to the Administrative Agent.


(c)    All premiums on any such insurance shall be paid when due by such
Grantor, and copies of the policies delivered to the Administrative Agent. If
such Grantor fails to obtain or maintain any insurance as required by this
Section, the Administrative Agent may obtain such insurance at the Borrower’s
expense. By purchasing such insurance, the Administrative Agent shall not be
deemed to have waived any Default arising from the Grantor’s failure to maintain
such insurance or pay any premiums therefor.


4.13.     Collateral Access Agreements. Such Grantor shall use commercially
reasonable efforts to obtain a Collateral Access Agreement from the lessor of
each leased property where Collateral is stored or located, which agreement or
letter shall provide access rights, contain a waiver or subordination of all
Liens or claims that the landlord, mortgagee, bailee or consignee may assert
against the Collateral at that location, and shall otherwise be reasonably
satisfactory in form and substance to the Administrative Agent.


4.14.    Deposit Account Control Agreements. Such Grantor will (with respect to
a financial institution that is not a Lender or the Administrative Agent, use
commercially reasonable efforts to) provide to the Administrative Agent, upon
the Administrative Agent’s request, a Deposit Account Control Agreement duly
executed on behalf of each financial institution holding a deposit account
(other than Excluded Accounts) of such Grantor as set forth in this Security
Agreement.


4.15.    Change of Name or Location; Change of Fiscal Year. Such Grantor shall
not (a) change its name as it appears in official filings in the state of its
incorporation or organization, (b) change its chief executive office, principal
place of business, mailing address, corporate offices or material locations at
which Collateral is held or stored, or the location of its records concerning
the Collateral as set forth in this Security Agreement, (c) change the type of
entity that it is, (d) change its organization identification number, if any,
issued by its state of incorporation or other organization, or (e) change its
state of incorporation or organization, in each case, unless the Administrative
Agent shall have received at least thirty (30) days’ prior written notice (or
such shorter period acceptable to the Administrative Agent in its sole
discretion) of such change and any reasonable action requested by the
Administrative Agent in connection therewith has been completed or taken
(including any action to continue the perfection of any Liens in favor of the
Administrative Agent, on behalf of the Secured Parties, in any Collateral),
provided that, any such new location shall be in the continental U.S. Such
Grantor shall not change its fiscal year which currently ends on December 31.


ARTICLE V
EVENTS OF DEFAULT AND REMEDIES


5.1.    Events of Default. The occurrence of any one or more of the following
events shall constitute an Event of Default hereunder:


(a)Any representation or warranty made by or on behalf of any Grantor under or
in connection with this Security Agreement shall be materially false as of the
date on which made.


(b)Any Grantor shall fail to observe or perform any of the terms or provisions
of Sections 4.1(d), 4.1(e), 4.1(f), 4.1(g), 4.6(a), 4.6(b), 4.6(c), 4.6(d),
4.6(e) or 4.11.



14



--------------------------------------------------------------------------------




(c)Any Grantor shall fail to observe or perform any of the terms or provisions
of this Security Agreement (other than a breach which constitutes an Event of
Default under any other Section of this Article V), and such failure shall
continue unremedied for a period of (i) ten (10) days after the earlier of any
Grantor’s knowledge of such breach or notice thereof from the Administrative
Agent if such breach relates to the terms or provisions of Sections 4.1(a),
4.1(b), 4.2(c), 4.4, 4.5, 4.7(b), 4.7(c), 4.8, 4.9, 4.10 or 4.15 or (ii) thirty
(30) days after the earlier of any Grantor’s knowledge of such breach or notice
thereof from the Administrative Agent is such breach relates to the terms or
provisions of any other Section of this Agreement not covered in subclause (i)
or clause (b) above.


(d)The occurrence of any “Event of Default” under, and as defined in, the Credit
Agreement.


    
1.
Remedies.



(a)Upon the occurrence and during the continuation of an Event of Default, the
Administrative Agent may, with the concurrence or at the direction of the
Required Lenders, exercise any or all of the following rights and remedies:


(i)those rights and remedies provided in this Security Agreement, the Credit
Agreement, or any other Loan Document; provided that, this Section 5.2(a) shall
not be understood to limit any rights or remedies available to the
Administrative Agent and the other Secured Parties prior to an Event of Default
in accordance with this Security Agreement;


(ii)those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ lien) when a debtor is in default under a
security agreement;


(iii)give notice of sole control or any other instruction under any Deposit
Account Control Agreement or other control agreement with any securities
intermediary and take any action therein with respect to such Collateral;


(iv)without notice (except as specifically provided in Section 8.1 or elsewhere
herein), demand or advertisement of any kind to any Grantor, enter the premises
of any Grantor where any Collateral is located (through self-help and without
judicial process) to collect, receive, assemble, process, appropriate, sell,
lease, assign, grant an option or options to purchase or otherwise dispose of,
deliver, or realize upon, the Collateral or any part thereof in one or more
parcels at public or private sale or sales (which sales may be adjourned or
continued from time to time with or without notice and may take place at any
Grantor’s premises or elsewhere), for cash, on credit or for future delivery
without assumption of any credit risk, and upon such other terms as the
Administrative Agent may deem commercially reasonable; and


(v)one (1) Business Day after the applicable Grantor receives written notice of
the Administrative Agent’s or its nominee’s intention to exercise its rights and
remedies under Section 4.6(d) or Section 5.2, transfer and register in its name
or in the name of its nominee the whole or any part of the Pledged Collateral,
exchange certificates or instruments representing or evidencing Pledged
Collateral for certificates or instruments of smaller or larger denominations,
exercise the voting and all other rights as a holder with respect thereto, to
collect and receive all cash dividends, interest, principal and other
distributions made thereon and to otherwise act with respect to the Pledged
Collateral as though the Administrative Agent was the outright owner thereof.



15



--------------------------------------------------------------------------------




(b)The Administrative Agent, on behalf of the Secured Parties, may comply with
any applicable state or federal law requirements in connection with a
disposition of the Collateral and compliance will not be considered to adversely
affect the commercial reasonableness of any sale of the Collateral.


(c)The Administrative Agent shall have the right upon any such public sale or
sales and, to the extent permitted by law, upon any such private sale or sales,
to purchase for the benefit of the Administrative Agent and the other Secured
Parties, the whole or any part of the Collateral so sold, free of any right of
equity redemption, which equity redemption the Grantor hereby expressly
releases.


(d)Until the Administrative Agent is able to effect a sale, lease, or other
disposition of Collateral, the Administrative Agent shall have the right to hold
or use Collateral, or any part thereof, to the extent that it deems appropriate
for the purpose of preserving Collateral or its value or for any other purpose
deemed appropriate by the Administrative Agent. The Administrative Agent may, if
it so elects, seek the appointment of a receiver or keeper to take possession of
Collateral and to enforce any of the Administrative Agent’s remedies (for the
benefit of the Administrative Agent and the other Secured Parties), with respect
to such appointment without prior notice or hearing as to such appointment.


(e)If, after the Credit Agreement has terminated by its terms and all of the
Obligations have been paid in full, there remain Swap Agreement Obligations
outstanding, the Required Lenders may exercise the remedies provided in this
Section 5.2 upon the occurrence of any event which would allow or require the
termination or acceleration of any Swap Agreement Obligations pursuant to the
terms of the Swap Agreement.


(f)Notwithstanding the foregoing, neither the Administrative Agent nor any other
Secured Party shall be required to (i) make any demand upon, or pursue or
exhaust any of its rights or remedies against, any Grantor, any other obligor,
guarantor, pledgor or any other Person with respect to the payment of the
Secured Obligations or to pursue or exhaust any of its rights or remedies with
respect to any Collateral therefor or any direct or indirect guarantee thereof,
(ii) marshal the Collateral or any guarantee of the Secured Obligations or to
resort to the Collateral or any such guarantee in any particular order, or (iii)
effect a public sale of any Collateral.


(g)Each Grantor recognizes that the Administrative Agent may be unable to effect
a public sale of any or all the Pledged Collateral and may be compelled to
resort to one or more private sales thereof in accordance with clause (a) above.
Each Grantor also acknowledges that any private sale may result in prices and
other terms less favorable to the seller than if such sale were a public sale
and, notwithstanding such circumstances, agrees that any such private sale shall
not be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private. The Administrative Agent shall be under no
obligation to delay a sale of any of the Pledged Collateral for the period of
time necessary to permit any Grantor or the issuer of the Pledged Collateral to
register such securities for public sale under the Securities Act of 1933, as
amended, or under applicable state securities laws, even if the applicable
Grantor and the issuer would agree to do so.


5.3.    Grantor’s Obligations Upon Event of Default. Upon the request of the
Administrative Agent after the occurrence and during the continuance of an Event
of Default, each Grantor will:


(a)assemble and make available to the Administrative Agent the Collateral and
all books and records relating thereto at any place or places specified by the
Administrative Agent, whether at such Grantor’s premises or elsewhere;


(b)permit the Administrative Agent, by the Administrative Agent’s
representatives and agents, to enter, occupy and use any premises where all or
any part of the Collateral, or the books and records relating thereto, or both,
are located, to take possession of all or any part of the Collateral or the
books and records relating thereto, or both, to remove all or any part of the
Collateral or the books and records relating

16



--------------------------------------------------------------------------------




thereto, or both, and to conduct sales of the Collateral, without any obligation
to pay the Grantor for such use and occupancy;


(c)subject to the prior notice requirements of Section 4.6(d)(ii) and Section
5.2(a)(v), prepare and file, or cause an issuer that is a Subsidiary (or use
reasonable best efforts to cause an issuer that is not a Subsidiary of a
Grantor) of Pledged Collateral to prepare and file, with the Securities and
Exchange Commission or any other applicable government agency, registration
statements, a prospectus and such other documentation in connection with the
Pledged Collateral as the Administrative Agent may request, all in form and
substance satisfactory to the Administrative Agent, and furnish to the
Administrative Agent, or cause an issuer of Pledged Collateral to furnish to the
Administrative Agent, any information regarding the Pledged Collateral in such
detail as the Administrative Agent may specify;


(d)subject to the prior notice requirements of Section 4.6(d)(ii) and Section
5.2(a)(v), take, or cause an issuer of Pledged Collateral to take, any and all
actions necessary to register or qualify the Pledged Collateral to enable the
Administrative Agent to consummate a public sale or other disposition of the
Pledged Collateral; and


(e)at its own expense, cause the independent certified public accountants then
engaged by each Grantor or its parent, as applicable, to prepare and deliver to
the Administrative Agent and each Lender, at any time, and from time to time,
promptly upon the Administrative Agent’s request, the following reports with
respect to the applicable Grantor: (i) a reconciliation of all Accounts; (ii) an
aging of all Accounts; (iii) trial balances; and (iv) a test verification of
such Accounts.


5.4.    Grant of Intellectual Property License. For the purpose of enabling the
Administrative Agent to exercise the rights and remedies under this Article V at
such time as the Administrative Agent shall be lawfully entitled to exercise
such rights and remedies, each Grantor hereby (a) grants to the Administrative
Agent, for the benefit of the Administrative Agent and the other Secured
Parties, an irrevocable, nonexclusive license (exercisable without payment of
royalty or other compensation to any Grantor) to use, license or sublicense any
intellectual property rights constituting Collateral now owned or hereafter
acquired by such Grantor, and wherever the same may be located, and including in
such license access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof and (b) irrevocably agrees that the
Administrative Agent may sell any of such Grantor’s Inventory constituting
Collateral directly to any person, including without limitation persons who have
previously purchased the Grantor’s Inventory from such Grantor and in connection
with any such sale or other enforcement of the Administrative Agent’s rights
under this Security Agreement, may sell Inventory constituting Collateral which
bears any Trademark owned by or licensed to such Grantor and any Inventory
constituting Collateral that is covered by any Copyright owned by or licensed to
such Grantor and the Administrative Agent may finish any work in process and
affix any Trademark owned by or licensed to such Grantor and sell such Inventory
as provided herein.


ARTICLE VI
ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY


1.Account Verification. The Administrative Agent may at any time during the
continuance of an Event of Default, in the Administrative Agent’s own name, in
the name of a nominee of the Administrative Agent, or in the name of any Grantor
communicate (by mail, telephone, facsimile or otherwise) with the Account
Debtors of any such Grantor, parties to contracts with any such Grantor and
obligors in respect of Instruments of any such Grantor to verify with such
Persons, to the Administrative Agent’s satisfaction, the existence, amount,
terms of, and any other matter relating to, Accounts, Instruments, Chattel
Paper, payment intangibles and/or other Receivables.


2.Authorization for Administrative Agent to Take Certain Action.



17



--------------------------------------------------------------------------------




(a)    Subject to the last sentence of Section 6.2(b), each Grantor irrevocably
authorizes the Administrative Agent at any time and from time to time in the
sole discretion of the Administrative Agent and appoints the Administrative
Agent as its attorney-in-fact (i) to endorse and collect any cash proceeds of
the Collateral, (ii) to file any financing statement with respect to the
Collateral and to file any other financing statement or amendment of a financing
statement (which does not add new collateral or add a debtor) in such offices as
the Administrative Agent in its sole discretion deems necessary or desirable to
perfect and to maintain the perfection and priority of the Administrative
Agent’s security interest in the Collateral, (iii) to discharge past due taxes,
assessments, charges, fees or Liens on the Collateral (except for such Liens
that are permitted under Section 6.02 of the Credit Agreement), (iv) to contact
Account Debtors for any reason, (v) to demand payment or enforce payment of the
Receivables in the name of the Administrative Agent or such Grantor and to
endorse any and all checks, drafts, and other instruments for the payment of
money relating to the Receivables, (vi) to sign such Grantor’s name on any
invoice or bill of lading relating to the Receivables, drafts against any
Account Debtor of the Grantor, assignments and verifications of Receivables,
(vii) to exercise all of such Grantor’s rights and remedies with respect to the
collection of the Receivables and any other Collateral, (viii) to settle,
adjust, compromise, extend or renew the Receivables, (ix) to settle, adjust or
compromise any legal proceedings brought to collect Receivables, (x) to prepare,
file and sign such Grantor’s name on a proof of claim in bankruptcy or similar
document against any Account Debtor of such Grantor, (xi) to prepare, file and
sign such Grantor’s name on any notice of Lien, assignment or satisfaction of
Lien or similar document in connection with the Receivables, (xii) to change the
address for delivery of mail addressed to such Grantor to such address as the
Administrative Agent may designate and to receive, open and dispose of all mail
addressed to such Grantor, and (xiii) to do all other acts and things necessary
to carry out this Security Agreement; and such Grantor agrees to reimburse the
Administrative Agent on demand for any payment made or any expense incurred by
the Administrative Agent in connection with any of the foregoing; provided that,
this authorization shall not relieve such Grantor of any of its obligations
under this Security Agreement or under the Credit Agreement.


(b)    All acts of said attorney or designee are hereby ratified and approved.
The powers conferred on the Administrative Agent, for the benefit of the
Administrative Agent and Secured Parties, under this Section 6.2 are solely to
protect the Administrative Agent’s interests in the Collateral and shall not
impose any duty upon the Administrative Agent or any other Secured Party to
exercise any such powers. The Administrative Agent agrees that, except for the
powers granted in Section 6.2(a)(ii)-(iv) and Section 6.2(a)(xiii), it shall not
exercise any power or authority granted to it unless an Event of Default has
occurred and is continuing.


3.Proxy. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
ADMINISTRATIVE AGENT AS ITS PROXY AND ATTORNEY‑IN‑FACT (AS SET FORTH IN SECTION
6.2 ABOVE) OF SUCH GRANTOR WITH RESPECT TO ITS PLEDGED COLLATERAL, INCLUDING THE
RIGHT TO VOTE SUCH PLEDGED COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO.
IN ADDITION TO THE RIGHT TO VOTE ANY SUCH PLEDGED COLLATERAL, THE APPOINTMENT OF
THE ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT
TO EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER
OF SUCH PLEDGED COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING
WRITTEN CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND
VOTING AT SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND
WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY SUCH PLEDGED
COLLATERAL ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING
THE ISSUER OF SUCH PLEDGED COLLATERAL OR ANY OFFICER OR AGENT THEREOF), UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT.


4.Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF THE
ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED
WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY
AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 7.14. NOTWITHSTANDING
ANYTHING CONTAINED HEREIN, NONE OF THE ADMINISTRATIVE

18



--------------------------------------------------------------------------------




AGENT, ANY LENDER, ANY OTHER SECURED PARTY, ANY OF THEIR RESPECTIVE AFFILIATES,
OR ANY OF THEIR OR THEIR AFFILIATES’ RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS OR REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER
GRANTED HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE
FOR ANY FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, EXCEPT IN RESPECT OF
DAMAGES ATTRIBUTABLE SOLELY TO SUCH PARTY’S OWN GROSS NEGLIGENCE, BAD FAITH OR
WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION;
PROVIDED THAT, IN NO EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE, EXEMPLARY,
INDIRECT OR CONSEQUENTIAL DAMAGES.


ARTICLE VII
GENERAL PROVISIONS


7.1    Waivers. Each Grantor hereby waives notice of the time and place of any
public sale or the time after which any private sale or other disposition of all
or any part of the Collateral may be made in accordance with the terms of this
Security Agreement. To the extent such notice may not be waived under applicable
law, any notice made shall be deemed reasonable if sent to Grantors, addressed
as set forth in Article VIII, at least ten (10) days prior to (i) the date of
any such public sale or (ii) the time after which any such private sale or other
disposition may be made. To the maximum extent permitted by applicable law, each
Grantor waives all claims, damages, and demands against the Administrative Agent
or any Secured Party arising out of the repossession, retention or sale of the
Collateral, except such as arise solely out of the gross negligence, bad faith
or willful misconduct of the Administrative Agent or such Secured Party as
finally determined by a court of competent jurisdiction. To the extent it may
lawfully do so, each Grantor absolutely and irrevocably waives and relinquishes
the benefit and advantage of, and covenants not to assert against the
Administrative Agent or any other Secured Party, any valuation, stay, appraisal,
extension, moratorium, redemption or similar laws and any and all rights or
defenses it may have as a surety now or hereafter existing which, but for this
provision, might be applicable to the sale of any Collateral made under the
judgment, order or decree of any court, or privately under the power of sale
conferred by this Security Agreement, or otherwise. Except as otherwise
specifically provided herein, each Grantor hereby waives presentment, demand,
protest or any notice (to the maximum extent permitted by applicable law) of any
kind in connection with this Security Agreement or any Collateral.


7.2.    Limitation on Administrative Agent’s and Secured Parties’ Duty with
Respect to the Collateral. The Administrative Agent shall have no obligation to
clean-up or otherwise prepare the Collateral for sale. The Administrative Agent
and each other Secured Party shall use reasonable care with respect to the
Collateral in its possession or under its control. Neither the Administrative
Agent nor any other Secured Party shall have any other duty as to any Collateral
in its possession or control or in the possession or control of any agent or
nominee of the Administrative Agent or such other Secured Party, or any income
thereon or as to the preservation of rights against prior parties or any other
rights pertaining thereto. To the extent that applicable law imposes duties on
the Administrative Agent to exercise remedies in a commercially reasonable
manner, each Grantor acknowledges and agrees that it is commercially reasonable
for the Administrative Agent (i) to fail to incur expenses deemed significant by
the Administrative Agent to prepare Collateral for disposition or otherwise to
transform raw material or work in process into finished goods or other finished
products for disposition, (ii) to fail to obtain third party consents for access
to Collateral to be disposed of, or to obtain or, if not required by other law,
to fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (iii) to fail to
exercise collection remedies against Account Debtors or other Persons obligated
on Collateral or to remove Liens on or any adverse claims against Collateral,
(iv) to exercise collection remedies against Account Debtors and other Persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (v) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature, (vi) to contact other Persons, whether or
not in the same business as such Grantor, for expressions of interest in
acquiring all or any portion of such Collateral, (vii) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (viii) to dispose of Collateral
by utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase

19



--------------------------------------------------------------------------------




insurance or credit enhancements to insure the Administrative Agent against
risks of loss, collection or disposition of Collateral or to provide to the
Administrative Agent a guaranteed return from the collection or disposition of
Collateral, or (xii) to the extent deemed appropriate by the Administrative
Agent, to obtain the services of other brokers, investment bankers, consultants
and other professionals to assist the Administrative Agent in the collection or
disposition of any of the Collateral. Each Grantor acknowledges that the purpose
of this Section 7.2 is to provide non-exhaustive indications of what actions or
omissions by the Administrative Agent would be commercially reasonable in the
Administrative Agent’s exercise of remedies against the Collateral and that
other actions or omissions by the Administrative Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 7.2. Without limitation upon the foregoing, nothing contained in this
Section 7.2 shall be construed to grant any rights to any Grantor or to impose
any duties on the Administrative Agent that would not have been granted or
imposed by this Security Agreement or by applicable law in the absence of this
Section 7.2.


7.3.    Compromises and Collection of Collateral. The Grantors and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
the Administrative Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Administrative Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Administrative Agent shall be
commercially reasonable so long as the Administrative Agent acts in good faith
based on information known to it at the time it takes any such action.


7.4.    Secured Party Performance of Debtor Obligations. Without having any
obligation to do so, the Administrative Agent may perform or pay any obligation
which any Grantor has agreed to perform or pay in this Security Agreement and
the Grantors shall reimburse the Administrative Agent for any amounts paid by
the Administrative Agent pursuant to this Section 7.4. The Grantors’ obligation
to reimburse the Administrative Agent pursuant to the preceding sentence shall
be a Secured Obligation payable on demand.


7.5    Specific Performance of Certain Covenants. Each Grantor acknowledges and
agrees that a breach of any of the covenants contained in Sections 4.1(d),
4.1(e), 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10, 4.12, 4.13, 4.14, 4.15, 5.3, or 7.7
will cause irreparable injury to the Administrative Agent and the other Secured
Parties, that the Administrative Agent and the other Secured Parties have no
adequate remedy at law in respect of such breaches and therefore agrees, without
limiting the right of the Administrative Agent or the other Secured Parties to
seek and obtain specific performance of other obligations of the Grantors
contained in this Security Agreement, that the covenants of the Grantors
contained in the Sections referred to in this Section 7.5 shall be specifically
enforceable against the Grantors.


7.6.    Dispositions Not Authorized. No Grantor is authorized to sell or
otherwise dispose of the Collateral except as set forth in Section 4.1(d) and
notwithstanding any course of dealing between any Grantor and the Administrative
Agent or other conduct of the Administrative Agent, no authorization to sell or
otherwise dispose of the Collateral (except as set forth in Section 4.1(d))
shall be binding upon the Administrative Agent or the other Secured Parties
unless such authorization is in writing signed by the Administrative Agent with
the consent or at the direction of the Required Lenders.


7.7.    No Waiver; Amendments; Cumulative Remedies. No failure or delay by the
Administrative Agent or any other Secured Party in exercising any right or power
under this Security Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the other Secured Parties hereunder
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Security Agreement or consent
to any departure by the Grantor therefrom shall in any event be effective unless
in writing signed by the Administrative Agent with the concurrence or at the
direction of the Lenders required under Section 9.02 of the Credit Agreement and
then only to the extent in such writing specifically set forth.

20



--------------------------------------------------------------------------------






7.8.    Limitation by Law; Severability of Provisions. All rights, remedies and
powers provided in this Security Agreement may be exercised only to the extent
that the exercise thereof does not violate any applicable provision of law, and
all the provisions of this Security Agreement are intended to be subject to all
applicable mandatory provisions of law that may be controlling and to be limited
to the extent necessary so that they shall not render this Security Agreement
invalid, unenforceable or not entitled to be recorded or registered, in whole or
in part. Any provision in this Security Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction, and
to this end the provisions of this Security Agreement are declared to be
severable.


7.9    Reinstatement. This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof (including a payment effected through exercise of a right of
setoff), is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Secured Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise
(including pursuant to any settlement entered into by a Secured Party in its
discretion), all as though such payment or performance had not been made. In the
event that any payment, or any part thereof (including a payment effected
through exercise of a right of setoff), is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.


7.10.    Benefit of Agreement. The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Grantors, the
Administrative Agent and the other Secured Parties and their respective
successors and assigns (including all persons who become bound as a debtor to
this Security Agreement), except that no Grantor shall have the right to assign
its rights or delegate its obligations under this Security Agreement or any
interest herein, without the prior written consent of the Administrative Agent.
No sales of participations, assignments, transfers, or other dispositions of any
agreement governing the Secured Obligations or any portion thereof or interest
therein shall in any manner impair the Lien granted to the Administrative Agent,
for the benefit of the Administrative Agent and the other Secured Parties,
hereunder.


7.11.    Survival of Representations. All representations and warranties of the
Grantors contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.


7.12.    Release of Collateral or Grantor.


(a)    At the time provided in Section 9.02(c)(i) of the Credit Agreement, the
Collateral shall be automatically released from the Lien created hereby and this
Security Agreement and all obligations (other than Unliquidated Obligations) of
the Administrative Agent and each Grantor hereunder shall automatically
terminate, and all rights to the Collateral shall automatically revert to the
Grantors. At the written request of any Grantor following any such termination
in accordance with Section 9.02(c)(i) of the Credit Agreement, the
Administrative Agent shall deliver to such Grantor any Collateral of such
Grantor held by the Administrative Agent hereunder and execute and deliver to
such Grantor such documents and take such actions as such Grantor shall
reasonably request to evidence or effect such termination; provided that all of
the foregoing shall be at the sole cost and expense of Grantors and shall be
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and such Grantor.


(b)    If the Administrative Agent shall be directed or permitted pursuant to
Section 9.02(c) (other than subclause (i) thereof) of the Credit Agreement to
release any Lien on any Collateral or to release any Grantor from its
obligations hereunder (in the event that all Equity Interests of such Grantor
shall be sold or transferred as

21



--------------------------------------------------------------------------------




permitted by the Credit Agreement), such Collateral shall be released from the
Lien created hereby or such Grantor shall be released from its obligations
hereunder to the extent provided under, and subject to the terms and conditions
set forth in, such Section 9.02(c). In connection therewith, the Administrative
Agent shall execute and deliver to such Grantor such documents and take such
actions as such Grantor shall reasonably request to evidence or effect such
release; provided that all of the foregoing shall be at the sole cost and
expense of Grantors and shall be pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and such Grantor.


7.13.    Taxes and Expenses. Any taxes (including income taxes) payable or ruled
payable by Federal or State authority in respect of this Security Agreement
shall be paid by the Grantors, together with interest and penalties, if any. The
Grantors shall reimburse the Administrative Agent for any and all out‑of‑pocket
expenses in accordance with Section 9.03 of the Credit Agreement. Any and all
costs and expenses incurred by the Grantors in the performance of actions
required pursuant to the terms hereof shall be borne solely by the Grantors.


7.14.    Headings. The title of and section headings in this Security Agreement
are for convenience of reference only, and shall not govern the interpretation
of any of the terms and provisions of this Security Agreement.


7.15.    Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Credit Agreement has terminated pursuant
to its express terms and (ii) all of the Secured Obligations other than
contingent indemnification obligations as to which no claim has been made have
been indefeasibly paid and performed in full (or with respect to any outstanding
Letters of Credit, a cash deposit or at the discretion of the Administrative
Agent, a back up standby Letter of Credit satisfactory to the Administrative
Agent and the Issuing Bank has been delivered to the Administrative Agent as
required by the Credit Agreement) and no commitments of the Administrative Agent
or the Lenders which would give rise to any Secured Obligations are outstanding.


7.16.    Entire Agreement. This Security Agreement and the other Loan Documents
embody the entire agreement and understanding between the Grantors and the
Administrative Agent relating to the Collateral and supersedes all prior
agreements and understandings between the Grantors and the Administrative Agent
relating to the Collateral.


7.17.    CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS)
OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO
NATIONAL BANKS.  


7.18.    CONSENT TO JURISDICTION. EACH GRANTOR HEREBY IRREVOCABLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR
NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT RELATING TO THIS SECURITY
AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND EACH GRANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER
TO BRING PROCEEDINGS AGAINST ANY GRANTOR IN THE COURTS OF ANY OTHER
JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY GRANTOR AGAINST THE ADMINISTRATIVE
AGENT OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT

22



--------------------------------------------------------------------------------




OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH THIS SECURITY AGREEMENT OR ANY OTHER LOAN
DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.
 
7.19.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
SECURITY AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OR OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS SECURITY AGREE-MENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


7.20.    Indemnity. Each Grantor hereby agrees to indemnify the Administrative
Agent and the other Secured Parties, and their respective successors, assigns,
agents and employees, from and against any and all liabilities, damages,
penalties, suits, fees, costs, and expenses of any kind and nature (including,
without limitation, all expenses of litigation or preparation therefor whether
or not the Administrative Agent or any Secured Party is a party thereto) imposed
on, incurred by or asserted against the Administrative Agent or the other
Secured Parties, or their respective successors, assigns, agents and employees,
in any way relating to or arising out of this Security Agreement, or the
manufacture, purchase, acceptance, rejection, ownership, delivery, lease,
possession, use, operation, condition, sale, return or other disposition of any
Collateral (including, without limitation, latent and other defects, whether or
not discoverable by the Administrative Agent or the other Secured Parties or any
Grantor, and any claim for Patent, Trademark or Copyright infringement), in each
case, to the extent required under Section 9.03(b) of the Credit Agreement.


7.21.    Counterparts. This Security Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Security Agreement by signing any
such counterpart. Delivery of an executed counterpart of a signature page of
this Security Agreement by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Security
Agreement.


ARTICLE VIII
NOTICES


8.1.    Sending Notices. Any notice required or permitted to be given under this
Security Agreement shall be sent in accordance with Section 9.01 of the Credit
Agreement, provided that notices to the Grantor shall be sent to the Grantor at
its mailing address set forth in Exhibit A hereto.


8.2.    Change in Address for Notices. Each of the Grantors, the Administrative
Agent and the Lenders may change the address for service of notice upon it by a
notice in writing to the other parties.


ARTICLE IX
THE ADMINISTRATIVE AGENT


JPMorgan Chase Bank, N.A. has been appointed Administrative Agent for the
Lenders hereunder pursuant to Article VIII of the Credit Agreement. It is
expressly understood and agreed by the parties to this Security Agreement that
any authority conferred upon the Administrative Agent hereunder is subject to
the terms of the delegation of authority made by the Lenders to the
Administrative Agent pursuant to Article VIII of the Credit Agreement, and that
the Administrative Agent has agreed to act (and any successor Administrative
Agent shall act) as such hereunder only on the express conditions contained in
such Article VIII. Any successor Administrative Agent appointed pursuant to

23



--------------------------------------------------------------------------------




Article VIII of the Credit Agreement shall be entitled to all the rights,
interests and benefits of the Administrative Agent hereunder.


[Signature Pages Follow]












    

24



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Grantors and the Administrative Agent have executed this
Security Agreement as of the date first above written.


GRANTORS:
 
EXACTECH, INC.
 
By:
/s/ Joel C. Phillips
Name: Joel C. Phillips
Title: Chief Financial Officer





LOAN GUARANTORS:
ALTIVA, LLC
BRIGHTON PARTNERS, LLC
EXACTECH INTERNATIONAL, LLC
 
By: Exactech, Inc., its sole member
 
 
By:
/s/ Joel C. Phillips
 
Name: Joel C. Phillips



EXACTECH U.S., INC.
 
By:
/s/ Joel C. Phillips
Name: Joel C. Phillips
Title: Chief Financial Officer





JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
By:
/s/ Michelle C. Aurelius
Name:
Michelle C. Aurelius
Title:
Authorized Officer
























25



--------------------------------------------------------------------------------




    


                        
My Commission Expires:



STATE OF GEORGIA
)
 
 
)
SS
COUNTY OF LOWNDES
)
 



The foregoing instrument was acknowledged before me this __ day of December
2015, by
_____________________ , the __________________ of each Grantor, on behalf of
said Grantors


 
 
Notary Public
 
 
 
 
 
My commission expires:
 

                    

26

